DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-18 are currently pending.  Claims 14-18 were newly presented.
Priority:  This application is a 371 of PCT/FR2018/051072 (04/27/2018)
and claims foreign priority to FRANCE 1754188 (05/12/2017).
IDS:  The IDS dated 2/8/22 was considered.
Election/Restrictions
Applicant elected without traverse Group I, claims 1-4 and 10, in the reply filed on 6/14/21.  Applicant also elected the species of composition C1A in Example 1 on page 17 and Table 1 on page 19 of the specification.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Woodbury et al. (US 5710295).
Woodbury teaches a process of reacting an amino acid directly with a fatty acid at elevated temperatures (col 1:53-54).   Woodbury teaches examples of oleic and lauric acid with amino acids sarcosine, glycine by reacting the components at 170 C under conditions which did not include solvent and utilized stirring (Cols 3-4: Examples 1-7; col 2:43-46: preferably 170C and dry form).  Woodbury teaches proline is a suitable amino acid (col 2:23; claim 9) and caprylic (CH3(CH2)6COOH), caproic (CH3(CH2)4COOH), and nonanoic  (CH3(CH2)7COOH) as suitable fatty acids (col 2:1-5; claim 1: C1 or higher hydrocarbyl RCOOH).  
Regarding stage a), Woodbury teaches heating the reactants to a preferable temperature of 170 C such that one of ordinary skill in the art would consider heating the fatty acid reactants (i.e. Examples 4 and 6: “the lauric acid was heated to 160° C”, “the oleic acid was heated to 160° C.”).  Regarding stage b), Woodbury teaches adding the amino acid to the heated fatty acid as taught in the examples.  Although Woodbury teaches the ratio of reactants as including 1:1 (col 3: Example 4 used 1:1 ratio of fatty acid to amino acid), Woodbury does not specifically teach a ratio between 0.4/1 to 0.8/1, however one of ordinary skill in the art would know from Woodbury that optimization of the ratio of reactants would be expected to have an effect on the yield as specifically taught by Woodbury (col 2:25-39) and such optimization is well-known and routine in the art such that one of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention.  Although Woodbury teaches proline and C6-8 fatty acids as reactants, Woodbury does not specifically teach such an example, however, given that Woodbury specifically cites proline and fatty acids within the scope of the instant claims, one of ordinary skill in the art would have a reasonable expectation that the reaction would be successful with the reactants.  Although Woodbury teaches the use of a dry amino acid, Woodbury does not specifically teach the amino acid in an aqueous solution at 30 to 60 % by weight, however Woodbury does teach that water is formed during the 
Regarding stage c), Woodbury teaches stirring the reaction mixture for hours at 170 C after the combination of reactants (Examples) which is equivalent to the instant claim language while the “in order to obtain an aqueous mixture … of formula (I) … and … formula (III), this would be inherent in the Woodbury process particularly given the same reaction conditions and the workup of the crude product which includes water (col 2:46-48).  Regarding stage d), Woodbury teaches the workup procedure (col 2:46-48) as well as HPLC purification such that one of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention.  
Regarding claims 2 and 3, Woodbury claims proline and C6-8 fatty acids as reactants within the scope of the claims and one of ordinary skill in the art would have a reasonable expectation that the reaction would be successful with the reactants, particularly considering the success with the examples.
Regarding claim 4, Woodbury teaches the ratio of reactants as including 1:1 (col 3: Example 4 used 1:1 ratio of fatty acid to amino acid), but Woodbury does not specifically teach a ratio between 0.6/1 to 0.8/1, however one of ordinary skill in the art would know from Woodbury that optimization of the ratio of reactants would be expected to have an effect on the yield as specifically taught by Woodbury (col 2:25-39) and such optimization is well-known and routine in the art such that one of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention.  
Regarding claim 10, Woodbury teaches proline is a suitable amino acid (col 2:23; claim 9) and the use of a dry amino acid, but Woodbury does not specifically teach the amino acid in an aqueous solution, however Woodbury does teach that water is formed during the reaction (Examples, claims 4-5) such that one of ordinary skill in the art would understand that the 
One of ordinary skill in the art would be motivated by the suggestions in Woodbury to simplify and eliminate environmental drawbacks of conventional processes use in the synthesis of the same compounds (col 1:41-55) and consider optimization of the reaction conditions in a well-known and routine manner and arrive at the claimed invention with a reasonable expectation of success. 
Thus, the claims are rejected as prima facie obvious.
Response
Applicant argues that Woodbury does not teach an aqueous solution of 30-60% amino acid and “Woodbury discloses instead only reacting the amino acid ‘directly with’ the fatty acid” and that there was no rationale for why one skilled in the art would modify Woodbury.  As detailed supra, Woodbury teaches preparation of N-acyl amino acids where “Typically the sarcosinate is used in the form of its sodium, potassium or ammonium salt solution” (col 1, line 7; sarcosinate is equivalent to the amino acid), “It would therefore be desirable to simplify the process for manufacturing N-acyl sarcosinates, as well as other N-acyl amino acids, and to eliminate environmental drawbacks of the conventional processes” (col 1, line 41), and “the starting material can be the amino acid, which could be neutralized with aqueous bases” (col 2, line 55).  One of ordinary skill in the art would have considered following the “typical” procedure where reactants, including the amino acid, are in an aqueous water solution with the knowledge that the water would be immediately removed upon addition to a 170 C reaction (bp of water 100 C STP) and only function as a means of transport/distribution and arrive at the claimed invention.  Applicant’s argument is not persuasive and the rejection is maintained.
NEW CLAIM REJECTION NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Woodbury et al. (US 5710295) in view of Wang et al. (US 20150126776).
Woodbury teaches a process of reacting an amino acid directly with a fatty acid at elevated temperatures (col 1:53-54).   Woodbury teaches examples of oleic and lauric acid with amino acids sarcosine, glycine by reacting the components at 170 C under conditions which did not include solvent and utilized stirring (Cols 3-4: Examples 1-7; col 2:43-46: preferably 170C and dry form).  Woodbury teaches proline is a suitable amino acid (col 2:23; claim 9) and caprylic (CH3(CH2)6COOH), caproic (CH3(CH2)4COOH), and nonanoic  (CH3(CH2)7COOH) as suitable fatty acids (col 2:1-5; claim 1: C1 or higher hydrocarbyl RCOOH).  
Regarding stage a), Woodbury teaches heating the reactants to a preferable temperature of 170 C such that one of ordinary skill in the art would have considered heating the fatty acid reactants (i.e. Examples 4 and 6: “the lauric acid was heated to 160° C”, “the oleic acid was heated to 160° C.”).  Regarding stage b), Woodbury teaches adding the amino acid to 
Regarding stage c), Woodbury teaches stirring the reaction mixture for hours at 170 C after the combination of reactants (Examples) which is equivalent to the instant claim language while the “in order to obtain an aqueous mixture … of formula (I) … and … formula (III), this would be inherent in the Woodbury process particularly given the same reaction conditions and the workup of the crude product which includes water (col 2:46-48).  Regarding stage d), Woodbury teaches the workup procedure (col 2:46-48) as well as HPLC purification such that one of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention.  

Regarding claims 2 and 3, Woodbury claims proline and C6-8 fatty acids as reactants within the scope of the claims and one of ordinary skill in the art would have a reasonable expectation that the reaction would be successful with the reactants, particularly considering the success with the examples.
Regarding claim 4, Woodbury teaches the ratio of reactants as including 1:1 (col 3: Example 4 used 1:1 ratio of fatty acid to amino acid), but Woodbury does not specifically teach a ratio between 0.6/1 to 0.8/1, however one of ordinary skill in the art would know from Woodbury that optimization of the ratio of reactants would be expected to have an effect on the 
Regarding claim 10, Woodbury teaches proline is a suitable amino acid (col 2:23; claim 9) and the use of a dry amino acid, but Woodbury does not specifically teach the amino acid in an aqueous solution, however Woodbury does teach that water is formed during the reaction (Examples, claims 4-5) such that one of ordinary skill in the art would understand that the reaction is compatible with the presence of water and would lead to an expectation that the amino acid reactant could be dissolved in water and operate in the same manner such that one of ordinary skill in the art would arrive at the claimed invention.  
Regarding claim 14, Woodbury and Wang teach that solvent, metal, or acid chloride are not required which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 15, where the fatty acid is less than 10% in the product mixture, Wang teaches that the addition of water reduces the amount of fatty acid in the product ([0066]) which one of ordinary skill in the art would have considered in optimization of the synthesis and arrive at the claimed invention.
Regarding claims 16-18,  as in claims 2 and 4, Woodbury teaches the ratio of reactants as including 1:1 (col 3: Example 4 used 1:1 ratio of fatty acid to amino acid), but Woodbury does not specifically teach a ratio between 0.6/1 to 0.8/1, however one of ordinary skill in the art would have known from Woodbury that optimization of the ratio of reactants would be expected to have an effect on the yield as specifically taught by Woodbury (col 2:25-39) and such optimization is well-known and routine in the art such that one of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention.  
One of ordinary skill in the art would have been motivated by the suggestions in Woodbury in view of Wang to simplify and eliminate environmental drawbacks of conventional 
Thus, the claims are rejected as prima facie obvious.
Conclusion
The claims are not in condition for allowance.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639